DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 06/15 and 06/18. 
Please amend claim 4 as follows:
Claim 4 (Currently Amended): An electronic apparatus, comprising: 

a non-transitory computer readable medium and a processor, the processor is configured to encode:
data of a first denominator for a luma weighting factor; 
data of a first difference value that is equal to a value of a difference between the first denominator and a second denominator for a chroma weighting factor; 
data of a second difference value of the luma weighting factor, wherein the second difference value is equal to a value of a difference between the luma weighting factor and a first reference value, and the first reference value is equal to a value obtained by left shift of 1 by at least one binary digit specified by the first denominator; 
data of a third difference value of the chroma weighting factor, wherein the third difference value is equal to a value of a difference between the chroma weighting factor and a second reference value, and the second reference value is equal to a value obtained by left shift of 1 by at least one binary digit specified by the second denominator; and 
data of a fourth difference value of a chroma offset, wherein the fourth difference value is equal to a value of a difference between the chroma offset and a third 6Application No. 16/785,075 Reply to Office Action of March 8, 2021reference value, and the third reference 
a transfer circuitry that transfers the encoded data.

Response to Amendment
The Amendment filed 06/08/2021 has been entered. Claim 4 has been amended. Claims 1-4 are allowable in the application. 

Response to Arguments
Applicant's arguments filed 06/08/2021, have been fully considered and entered but they are persuasive.

Allowable Subject Matter
Claims 1-4 are allowable.
The following is an examiner’s statement of reasons for allowance of independent claims 1 - 4:
The instant invention of claim 1 is related to a decoding method to:
decoding a fourth difference value of a chroma offset, wherein the fourth difference value is equal to a value of a difference between the chroma offset and a third reference value, and the third reference value is equal to a value obtained by subtracting a value obtained by both multiplying a median value of a maximum pixel value by the chroma weighting factor and shifting to right for the at least one binary digit specified by the second denominator, from the median value; 
The instant invention of claims 2-4 are related to an encoding method/apparatus to:

The closest prior art, which relies on Sprijan et al. (EP2375754A1) in view of Bordes (Philippe Bordes, “Weighted Prediction” JCT-VC of ITU-T SGI 6 WP3 and ISO/IEC JTC1/SC29/WG11,6th Meeting, Torino, IT July 2011) fails to teach such specific limitations of “setting chroma offset of the target image to be equal to a median value of a maximum pixel value multiplied by chroma weighting factor, after right shifting the chroma weighting factor with specified by the bit-precision of the chroma weighting factor”, in combination with the other limitation of Claim(s) 1-4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419